DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ANNE M. ESKER,
                              Appellant,

                                    v.

   CLAY LANE RENTAL LIMITED PARTNERSHIP, a Nevada limited
 partnership, and GOZZO DEVELOPMENT, INC., a Florida corporation,
                           Appellees.

                              No. 4D19-3757

                              [April 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Judge; L.T. Case No. 50-2005-CA-
011607-XXXX-MB.

    Steven Ellison of Nelson Mullins Broad and Cassel, West Palm Beach,
for appellant.

  Michael A. Monteverde and Kali Lauren M. Sinclair of Zinober, Diana &
Monteverde, P.A., for appellee Gozzo Development, Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.